PD-0135-15
                                                                                                                              c?3^lo^ tf
                                       Coor+JCfkiMii Qiwak
                                                     *ff*



                                                                                                      d/s              n*-w- &w- CL

                                                                      ml CwdCm                                         ixtfMl
                                                                                                                    RECEIVED
                                                                                                                  COURT OF CRaW APPEALS
                                                ciitwok- of ^7/ite
                                                                                                                       TEB O6 20ir
                                                                              oti
                                                                              lojolUh- Kkl(M^' Acosta, OS'
                                                                                                                            FILED IN
                                                                                                       -eOOffr-QPCRIMINffl. APPEALS"
                                                          SoluJL Court
                                                                                                                           FEB Q3 23a5


      ]cm ^ -tyfefo X^^) ^yi/^^belAcosta'clerk
ft Oholj fitdrt^ldd and VMhfd QdiM hifVro-50
yja/i^^k CoOrJparsuatch'4> orfich Qiyoq die QCth
Qrorrliao^ Hh op^tl^ch odd'titota Ipence! jJ~tm
3       —s=pc_:   - - .-r-   /^/—>-, !^. v. •       , ,,, ' '„• ,^-   ,,., ,/r:~ ,;.„;;,•, ..::,•   ^w..., ...^    —   r




rm&k? - //t support~flk                                           IbdT /Mldzho*r



z/m t>K~jSia^kr 4ha IIth "ill Ufa &^$^^4k 4at((ak
                                                                                                                     yh
Aflida ^drmrj^M odrthiL oJ[fck~fo-ftk                                                               jxkhi'(&- o/fiC^D^W/QKQ
    ffoftar. ^T7w cpftlb^h rmmz tvt-Jh^ "tr^Wa iy/i idw&hoil
    /JL (L)kccL-iv Q&Jrod' fe p4iiioiL4df CJocrii^iokQrj^a^us^,